Citation Nr: 0829179	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  07-26 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Basic eligibility for non-service-connected death pension 
benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel

INTRODUCTION

The veteran was a member of the Philippine Scouts from June 
1946 to May 1949.  He died in July 2005.  The appellant is 
the deceased veteran's widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied the 
appellant's claim for service-connected death benefits.

The Board notes that part of the appellant's argument for 
benefits is based upon the decedent's past receipt of 
nonservice connected pension, which was erroneously granted 
in November 2001.  The error was addressed in an 
administrative decision dated May 2006, in which VA found 
that the deceased was not entitled to nonservice connected 
disability pension as he served as a Philippine Scout under 
PL 190, 79th Congress, discussed further below.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connected death benefits is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The appellant's husband died in July 2005, at the age of 
80.  According to the death certificate, the cause of his 
death was CP arrest, with sepsis and hypostatic pneumonia as 
the contributing and underlying causes.

2.  In March 1994, the service department certified that the 
decedent had recognized service in the Philippine Scouts from 
June 1946 to May 1949.

3.  The decedent did not have qualifying service to be 
eligible for VA pension benefits, and therefore the 
appellant, as his surviving spouse, is not eligible for VA 
death pension benefits.


CONCLUSION OF LAW

The criteria for basic eligibility for VA non-service- 
connected pension benefits have not been met.  38 U.S.C.A. §§ 
101(2), 107, 1521 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 
3.2, 3.3, 3.6, 3.40, 3.41 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law authorizes the payment of a pension to a veteran of 
wartime who has the requisite service and who is permanently 
and totally disabled from non-service-connected disability 
not due to the veteran's own willful misconduct.  38 U.S.C.A. 
§§ 1502, 1521.  In addition, the Secretary will pay pension 
for non-service-connected disability or death to the 
surviving spouse of a veteran of a period of war who met the 
service requirements prescribed in section 1521(j) of title 
38, U.S. Code, or who at the time of death was receiving, or 
was entitled to receive, compensation or retirement pay for a 
service-connected disability.  38 U.S.C.A. § 1541.

In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the 
individual in respect to whom pension is claimed be a veteran 
who had active military, naval, or air service.  See 38 
U.S.C.A. §§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 
3.6.

The term "veteran" is defined by law as a person who served 
in the active military, naval or air service, and was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d) 
(2006).  The term "active military, naval, or air service" 
includes active duty.  38 U.S.C.A. § 106.  "Active duty" is 
defined as full-time duty in the Armed Forces, which consists 
the United States Army, Navy, Marine Corps, Air Force, and 
Coast Guard, including their Reserve components.  38 C.F.R. § 
3.1, 3.6(a), (b).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of Oct. 6, 1945), is included for 
compensation and dependency and indemnity compensation, but 
not for pension benefits.  All enlistments and reenlistments 
of Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive, were made under the 
provisions of Public Law No. 190, because it constituted the 
sole authority for such enlistments during that period.  This 
provision does not apply to officers who were commissioned in 
connection with the administration of Public Law No.  190. 38 
C.F.R. § 3.40(b).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d).

With the above criteria in mind, the facts and procedural 
history of this case will be briefly summarized.  As noted, 
the appellant filed a formal claim for entitlement to VA 
death pension benefits in September 2005.  In support of her 
claim, the appellant submitted the decedent's enlistment 
record and report of separation, Form 53, and separation 
qualification record, Form 100, which reflects the decedent 
was a member of the Philippine Scouts from June 15, 1946 to 
May 11, 1949.

In March 1994 and again in September 2005, the National 
Personnel Records Center (NPRC) certified that the decedent 
served as a Philippine Scout from June 15, 1946 to May 11, 
1949.

Persons with service in the Philippine Commonwealth Army, 
USAFFE (United States Armed Forces, Far East), including 
recognized guerrilla service, or service with the new 
Philippine Scouts under Public Law 190, 79th Congress, shall 
not be deemed to have been in active military service with 
the Armed Forces of the United States for the purpose of 
establishing entitlement to non-service-connected disability 
pension.  See 38 U.S.C.A. § 107; 38 C.F.R. § 3.40(b), (c), 
(d).

The Court of Appeals for Veterans Claims has held that VA is 
prohibited from finding, on any basis other than a service 
department document, which VA believes to be authentic and 
accurate, or service department verification, that a 
particular individual served in the United States Armed 
Forces.  Service department findings, therefore, are binding 
on VA for purposes of establishing service in the United 
States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).

In evaluating the ultimate merit of this claim, the Board 
finds that, based upon the provisions of 38 C.F.R. § 3.203, 
the appellant does not have service which qualifies for VA 
pension benefits.  Though the documentation appears to have 
been issued by a United States military service department, 
the documents specifically indicate that the decedent served 
with the Philippine Scouts.  In this context, the Board again 
notes that the NPRC has certified that the decedent served 
with the Philippine Scouts from June 15, 1946 to May 11, 
1949; however, since the decedent enlisted between October 6, 
1945, and June 30, 1947 under Public Law No. 190, the 
decedent does not qualify for pension benefits.  This finding 
is binding on VA for purposes of establishing service in the 
United States Armed Forces.  See Spencer v. West, 13 Vet. 
App. 376 (2000).

Therefore, notwithstanding the fact that the veteran was once 
provided a VA pension (which is a separate issue than whether 
the appellant should receive a VA pension), the Board finds 
that, although the decedent had recognized service as a 
Philippine Scout, that service is not considered to be 
"active military service" under 38 U.S.C.A. § 101(24), and 
thus, the appellant is not eligible for the claimed non-
service-connected pension.  See 38 U.S.C.A. § 107(a); Cacalda 
v. Brown, 9 Vet. App. 261, 265-66 (1996).  As the law is 
dispositive in this case, the claim must be denied.  See 
Sabonis, 6 Vet. App. at 429-30.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, VCAA notice is not required because the issue 
presented is solely one of statutory interpretation and/or 
the claim is barred as a matter of law.  See Smith v. Gober, 
14 Vet. App. 227, 230 (2000) (claim that a Federal statute 
provides for payment of interest on past-due benefits), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 
821 (2002).  Because qualifying service and how it may be 
established are outlined in statute and regulation and 
because service department certifications of service are 
binding (and dispositive unless there is evidence suggesting 
that a request for recertification of service is necessary), 
the Board's review is limited to interpreting the pertinent 
law and regulations.  The United States Court of Appeals for 
Veterans Claims (Court) has held that when the interpretation 
of a statute is dispositive of the issue on appeal, neither 
the duty to assist nor the duty to notify provisions of the 
VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231- 32 
(2000).

ORDER

Because the decedent did not have active military service for 
purposes of entitlement to VA benefits, basic eligibility for 
non-service-connected death pension benefits is denied.

REMAND

After the RO denied entitlement to service connection for 
cause of the veteran's death in May 2006, the appellant 
submitted a general notice of disagreement in April 2007 
asserting entitlement to benefits based upon her husband's 
service.  The record shows some uncertainty as to whether the 
appellant was asserting entitlement to service-connected or 
nonservice-connected death benefits.  The RO issued a 
statement of the case (SOC) and supplemental SOC addressing 
only nonservice connected benefits.  Service connection for 
cause of death was not addressed in the SOC.  The appellant's 
Form 9 substantive appeal requested benefits based upon 
service connected and nonservice connected grounds.  

Once an appellant has filed a timely notice of disagreement 
with respect to an RO decision, the RO must provide the 
appellant with a statement of the case on the appealed 
issues.  Therefore, the Board must remand the case for 
appropriate action so that the appellant may have the 
opportunity to complete an appeal as to this issue, if she so 
desires.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 19.26 
(2007); Manlincon v. West, 12 Vet. App. 238 (1999).

The appellant also should be provided with the requisite VCAA 
letter outlining the applicable duty to notify and assist 
provisions, including the new requirements pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and, 
most importantly, Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

In Hupp, the United States Court of Appeals for Veterans 
Claims (Court) addressed VA's 38 U.S.C.A. § 5103(a) notice 
obligation in the context of a claim for dependency and 
indemnity compensation (DIC) benefits under 38 U.S.C.A. § 
1310.  The Court held that, because the RO's adjudication of 
a DIC claim hinges first on whether a veteran was service-
connected for any condition during his or her lifetime, the § 
5103(a) notice in such a claim must include, inter alia, a 
statement of the conditions (if any) for which a veteran was 
service-connected at the time of his or her death.  Hupp, 21 
Vet. App. at 352-53.  

The Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.

The veteran was not provided with notice of the type of 
evidence necessary to establish an effective date for the 
claims on appeal.  As this question is involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that an effective date for the award of 
benefits will be assigned when service connection is awarded, 
and also includes an explanation as to the type of evidence 
that is needed to establish an earlier effective date.

Accordingly, the case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.

1.  The RO should send the appellant a 
letter that complies with 38 U.S.C.A. § 
5103(a), 38 C.F.R. § 3.159(b), and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The letter must advise the 
appellant of the disorders for which 
service connection was in effect at the 
time of the veteran's death (in this case, 
none), and explain what information or 
evidence is necessary to substantiate a 
claim for service connection for the cause 
of a veteran's death on the basis of 
direct and secondary service connection.  
Hupp, supra.  The letter must specifically 
inform the appellant which portion of the 
evidence is to be provided by the 
claimant, which part, if any, the RO will 
attempt to obtain on her behalf, and a 
request that the appellant provide any 
evidence in her possession that pertains 
to her claim.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The letter 
should also include an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  Issue a Statement of the Case, 
pursuant to 38 C.F.R.  § 19.26 with regard 
to the February 2006 rating decision that 
denied service connection for cause of the 
veteran's death.  Advise the appellant of 
the time limit in which she may file a 
substantive appeal.  38 C.F.R. § 20.302(b) 
(2007).  Inform the appellant that she 
must file a substantive appeal within the 
appropriate period of time in order to 
perfect her appeal.

4.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The RO should 
then re-adjudicate the claim.  If the 
claim remains denied, the RO should issue 
an appropriate supplemental statement of 
the case (SSOC).  The SSOC should contain 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time for response should be 
allowed.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


